DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.

Status of the Claims
Claims 3 and 15 have been cancelled. Claims 1, 6 – 10, and 16 – 17 have been amended. Claims 2, 4 – 5, and 11 – 14 are as previously presented. Claims 18 – 19 are new. Therefore, claims 1 – 2, 4 – 14, and 16 – 19 are currently pending and have been considered below.

Response to Amendment
	Applicant’s amendment overcomes the previously set-forth rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “consists of ... a laser beam pulse burst.” However, claim 1, from which claim 6 depends, recites, a “burst of laser beam pulses.” Given Applicant’s decision to amend other occurrences of “laser beam pulse burst” to “burst of laser beam pulses” (see claims 8 – 10), it is unclear whether Applicant intends the “laser beam pulse burst” of claim 6 to be a different element from, or the same element as, the “burst of laser beam pulses” of claim 1. If the “laser beam pulse burst” of claim 6 is intended to be the same element as the “burst of laser beam pulses” of claim 1, Applicant may wish to replace “laser beam pulse burst” in claim 6 with “burst of laser beam pulses.”

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 depends from claim 3. However, claim 3 has been canceled. Therefore, claim 4 is rejected as incomplete. See MPEP 608.01(n)-V. Examiner is interpreting claim 4 as depending from claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 7, 9 – 14, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murison et al. (US 2012/0111841) in view of Yamamoto et al. (US 2005/0218122).
Regarding claim 1, Murison discloses a method of singulating or scribing a wafer by irradiating the wafer with laser energy (see Fig. 2b; “FIG. 2b shows a schematic view of a silicon wafer showing multiple laser-drilled vias therein” [0040]; the definition of the verb “scribe” is “to make a mark” (www.dict.org); therefore, Murison’s disclosure of forming a plurality of vias in a wafer reads on the claimed language of “scribing a wafer”), comprising the steps of: 
i) providing a laser source adapted to emit a sequence of successive laser beam pulses (see Fig. 7, showing laser source 300 [0073] and a sequence of successive laser beam pulses (also shown in Figs. 1, 3, 4, and 13); see Fig. 9, showing wherein a first set and a second set of laser pulses are directed to a material to be processed), 
ii) emitting laser beam pulses from the laser source (see Fig. 9), 
iii) guiding the emitted laser beam pulses to irradiate the wafer to be singulated or scribed (see Fig. 9), and 
iv) singulating or scribing the wafer by moving the wafer relative to the irradiating laser beam pulses to singulate or scribe the wafer along a line (see Fig. 2b; “the workpiece holder may be controlled by the controller to move the workpiece” [0074]), 
wherein the sequence of laser beam pulses comprises: 
first and second sets of laser beam pulses (see Figs. 1, 3, 4, and 13; each of these figures shows at least a first set and a second set of laser beam pulses (S1a, S1b; S2a, S2b; S3a, S3b, S3c; S4a, S4b)), 
the first set comprising: 
at least one laser beam pulse having a pulse width in the range from 0.1 to 300 nanoseconds, or at least one burst of laser beam pulses, each pulse within the burst having a pulse width of 100 picoseconds or less (“the pulse width can be smaller or larger than 100 nanoseconds. For example, it can be 1 ns (nanosecond), 2 ns, 5 ns, 10 ns, 15 ns, 20 ns, and other values” [0070]), and 
wherein the first set of laser beam pulses is used to form at least one singulation or scribe line in the wafer (see Fig. 2b, which show a plurality of scribe lines / lines of vias formed in the wafer), and the at least one laser beam pulse of the second set is used to perform post-processing subsequent to singulating or scribing of the at least one formed singulation or scribe line (Murison teaches wherein relatively long pulses can be used to increase processing speed, and relatively short pulses can be used in order to achieve a smooth processed area: “longer pulses with high pulse energy when drilling the intermediate part of the hole will result in high drilling speed" [0063]; "Changing to short pulses for the final 12 pulses in the series will result in a smooth round hole exit" [0063]; therefore, Murison’s disclosure of utilizing a set of final pulses to achieve a “smooth” region is considered ‘post-processing’; furthermore, the meaning of the term ‘post-processing’ is processing that is performed post/after another step; therefore, Murison’s disclosure of a second set of pulses reads on the claimed ‘post-processing,’ since the second set of pulses are applied after a first set of pulses). 
Murison does not expressly disclose wherein the second set comprises at least one laser beam pulse having a pulse width of 100 picoseconds or less.
Yamamoto is directed toward pulsed laser processing with controlled thermal and physical alterations [Title]. Yamamoto discloses a sequence of pulses comprising a first set of pulses followed by a second set of pulses, wherein the first set may comprise a relatively long pulse, and the second set may comprise a relatively short pulse. See Fig. 2A, which shows a first pulse (of a first set) with a pulse width of pw1, and a second pulse (of a second set) with a pulse width of pw2. “The pulse width values pw1 are generally in the nanosecond range, and the pulse width values for pw2 are generally in the picosecond to femtosecond range” [0062]. It is noted that one of ordinary skill in the art would understand that the picosecond range corresponds a pulse width on the order of 1 ps, 10 ps, or 100 ps, and the femtosecond range corresponds to a pulse width on the order of 1 fs, 10 fs, or 100 fs. A pulse width on the order of 1 ps, 10 ps, 1 fs , 10 fs, or 100 fs is a pulse width that is 100 picoseconds or less.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second set comprises at least one laser beam pulse having a pulse width of 100 picoseconds or less. Yamamoto describes that by using a sequence of pulses comprising a first nanosecond pulse followed by a picosecond (or femtosecond) pulse, “[t]he positive aspect of any changes in the material caused by the prior laser pulse is kept, but the negative aspect of any changes is corrected by the next pulse,” and “[b]y choosing separation time and pulse widths and energies of successive nanosecond and picosecond pulses properly, a picosecond pulse removes the liquid layer induced by the prior nanosecond second pulse, reducing heat affected zone” [0073].

Regarding claim 2, Murison discloses wherein the first set of laser beam pulses comprise laser beam pulses having respective pulse widths in the range from 0.1 to 300 nanoseconds (see Figs. 1, 3, 4, and 13; each of these figures shows a first set (S1a, S2a, S3a or S3b, S4a); “the pulse width can be smaller or larger than 100 nanoseconds. For example, it can be 1 ns (nanosecond), 2 ns, 5 ns, 10 ns, 15 ns, 20 ns, and other values” [0070]).

Regarding claim 5, Murison discloses the step of cyclically repeating the sequence of laser beam pulses (a hole is created using the sequence / series of laser beam pulses [Abstract], [0011]; Fig. 2b shows a plurality of drilled holes [0052], indicating that the sequence of laser beam pulses has been repeated).

Regarding claim 6, Murison discloses wherein “the first set of laser pulses comprises a single laser pulse and the second set of laser pulses comprises a single laser pulse.” However, Murison does not expressly disclose wherein the first set of each sequence consists of either a single laser beam pulse, the single laser beam pulse of the first set having a pulse width in the range from 0.1 to 300 nanoseconds, or a single laser beam pulse burst, each pulse within the single laser beam pulse burst having a pulse width of 100 picoseconds or less, and the second set of each sequence consists of a single laser beam pulse, the single laser beam pulse of the second set having a pulse width of 100 picoseconds or less, such that the wafer is alternatingly irradiated with the single laser beam pulse or the single laser beam burst of the first set and the single laser beam pulse of the second set, such that the wafer is alternatingly irradiated with the single laser beam pulse or the single laser beam burst of the first set and the single laser beam pulse of the second set.
Yamamoto discloses wherein a first set of a sequence consists of either a single laser beam pulse, the single laser beam pulse of the first set having a pulse width in the range from 0.1 to 300 nanoseconds, or a single laser beam pulse burst, each pulse within the single laser beam pulse burst having a pulse width of 100 picoseconds or less, and a second set of each sequence consists of a single laser beam pulse, the single laser beam pulse of the second set having a pulse width of 100 picoseconds or less (Fig. 2A shows a sequence (pulse 31 and pulse 32), wherein the first set of the sequence consists of a single laser beam pulse (Fig. 2A, pulse 31 which has a pulse width pw1) and wherein the second set of the sequence consists of a single laser beam pulse (Fig. 2A, pulse 32 which has a pulse width pw2); “The pulse width values pw1 are generally in the nanosecond range, and the pulse width values for pw2 are generally in the picosecond to femtosecond range” [0062]; it is noted that one of ordinary skill in the art would understand that the picosecond range corresponds a pulse width on the order of 1 ps, 10 ps, or 100 ps, and the femtosecond range corresponds to a pulse width on the order of 1 fs, 10 fs, or 100 fs. A pulse width on the order of 1 ps, 10 ps, 1 fs , 10 fs, or 100 fs is a pulse width that is 100 picoseconds or less).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first set of each sequence consists of either a single laser beam pulse, the single laser beam pulse of the first set having a pulse width in the range from 0.1 to 300 nanoseconds, or a single laser beam pulse burst, each pulse within the single laser beam pulse burst having a pulse width of 100 picoseconds or less, and the second set of each sequence consists of a single laser beam pulse, the single laser beam pulse of the second set having a pulse width of 100 picoseconds or less, such that the wafer is alternatingly irradiated with the single laser beam pulse or the single laser beam burst of the first set and the single laser beam pulse of the second set, such that the wafer is alternatingly irradiated with the single laser beam pulse or the single laser beam burst of the first set and the single laser beam pulse of the second set. This is the application of a known technique of utilizing a single, relatively-long (nanosecond) pulse followed by a single, relatively short (picosecond or femtosecond) pulse, applied to the known method of laser processing an object, to achieve the predictable result of an object that is scribed as desired.

Regarding claim 7, Murison does not expressly disclose wherein the first set of each sequence comprises the single laser beam pulse, with the gap between the single laser beam pulse of the first set and the single laser beam pulse of the second set being between 100 ps and 1 ms.
Yamamoto discloses wherein the first set of each sequence comprises the single laser beam pulse (Fig. 2A, pulse 31), with the gap between the single laser beam pulse of the first set and the single laser beam pulse of the second set being between described as follows (Fig. 2A, the gap between the single laser beam pulse of the first set and the single laser beam pulse of the second set is shown as ts; “[p]referably, the time separation ts has a value that is much greater than the pulse widths pw1 and pw2, i.e., pw1 or pw2 <<| ts |” [0062]; additionally, “[t]he pulse width values pw1 are generally in the nanosecond range, and the pulse width values for pw2 are generally in the picosecond to femtosecond range” [0062]; Yamamoto also provides an example wherein a long pulse is followed by a short pulse, and states that the “optimum range of separation time ts is between -1.0x pw1 and +2.0xpw1, where pw1 is the pulse width of the long pulse” [0074]; in this example, pw1 is 3 nanoseconds [0074], and therefore ts could be, for example, +2.0xpw1, which is 6 nanoseconds, which is between the claimed range of 100 ps and 1 ms.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first set of each sequence comprises the single laser beam pulse, with the gap between the single laser beam pulse of the first set and the single laser beam pulse of the second set being between 100 ps and 1 ms. Yamamoto states, “the short pulse has an effect of reducing damage to the surrounding area in the end of the burst when the short pulse is located in the prescribed range of separation time relative to the long pulse” [0075].

Regarding claim 9, Murison discloses each sequence comprises at least two successive laser beam pulses or at least two bursts of laser beam pulses of the first set (see Figs. 1, 3, 4, and 13; each of these figures shows at least a first set laser beam pulses (S1a, S2a, S3a or S3b, S4b); each of S1a, S2a, S3a or S3b, S4b comprises at least two successive laser beam pulses). Additionally, Murison discloses a laser beam pulse of a second set (see Figs. 1, 3, 4, and 13; S1b, S2b, S3b or S3c, S4b). As stated in the rejection of claim 1, Murison does not expressly disclose wherein the second set comprises at least one laser beam pulse having a pulse width of 100 picoseconds or less. However, Yamamoto discloses this, as described in the rejection of claim 1.

Regarding claim 10, Murison discloses wherein each sequence comprises the at least one laser beam pulse or the at least one burst of laser beam pulses of the first set (see Figs. 1, 3, 4, and 13; each of these figures shows at least a first set laser beam pulses (S1a, S2a, S3a or S3b, S4b), followed by at least two successive laser beam pulses of a second set (see Figs. 1, 3, 4, and 13; S1b, S2b, S3b or S3c, S4b). As stated in the rejection of claim 1, Murison does not expressly disclose wherein the second set comprises at least one laser beam pulse having a pulse width of 100 picoseconds or less. However, Yamamoto discloses this, as described in the rejection of claim 1.

Regarding claim 11, Murison discloses wherein the energy of each laser beam pulse of the second set of laser beam pulses is different from the energy of each laser beam pulse of the first set of laser beam pulses (“the second pulse energy is different from the first pulse energy” [0018]).

Regarding claim 12, Murison discloses wherein the energy of each laser beam pulse of the second set of laser beam pulses is greater than the energy of each laser beam pulse of the first set of laser beam pulses (see Fig. 1, for example, showing the energy E2 of the second set, and the energy E1 of the first set; the magnitude of E2 is shown as greater than the magnitude of E1).
Regarding claim 13, Murison does not expressly disclose wherein the energy of each laser beam pulse of the second set of laser beam pulses is lower than the energy of each laser beam pulse of the first set of laser beam pulses. However, Murison discloses, “[t]he selection of values E1, E2, L1, T1, T2 may be predetermined to optimize certain important properties of the hole as well as the speed of drilling the hole” [0011].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the energy of each laser beam pulse of the second set of laser beam pulses is lower than the energy of each laser beam pulse of the first set of laser beam pulses, because this would have been obvious to try. That is, the energy of each laser beam pulse of the second set of laser beam pulses can be either (1) greater than, (2) the same as, or (3) lower than / less than the energy of each laser beam pulse of the first set of laser beam pulses, and there would be a reasonable expectation of successfully processing the wafer.

Regarding claim 14, Murison does not expressly disclose controlling the polarisation of the emitted laser beam pulses, such that the laser beam pulses of the second set have a different laser beam polarisation state from those of the first set.
Yamamoto discloses controlling the polarisation of the emitted laser beam pulses, such that the laser beam pulses of the second set have a different laser beam polarisation state from those of the first set (see Fig. 7A, showing a different polarization for pulse 71 of a first set and pulse 72 of a second set; [0086])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include controlling the polarisation of the emitted laser beam pulses, such that the laser beam pulses of the second set have a different laser beam polarisation state from those of the first set. “Polarization of the laser pulse affects the surface structure of the modified material,” and “in some applications, the cut must be very smooth or the portion remaining after vaporization must be a smooth and flat surface (e.g., chip repair and micro-fluidic devices). Rapid rotation of the polarization direction of the laser pulse homogenizes results in a smooth surface” [0085].

Regarding claim 16, Murison / Yamamoto discloses the method of claim 1 as described in the rejection of claim 1. Additionally, Murison and Yamamoto each discloses a laser apparatus for performing the steps for which each of these references is cited (see Murison at [0072]; see Yamamoto at [0035]).

Regarding claim 17, Murison discloses a laser apparatus for singulating or scribing a semiconductor material wafer, comprising: 
a laser source adapted to emit a sequence of successive laser beam pulses (see Fig. 7, showing laser source 300 [0073] and a sequence of successive laser beam pulses (also shown in Figs. 1, 3, 4, and 13; see Fig. 9, showing wherein a first set and a second set of laser pulses are directed to a material to be processed), the sequence comprising first and second sets of laser beam pulses (see Figs. 1, 3, 4, and 13; each of these figures shows at least a first set and a second set of laser beam pulses (S1a, S1b; S2a, S2b; S3a, S3b, S3c; S4a, S4b)), the first set comprising at least one laser beam pulse having a pulse width in the range from 0.1 to 300 nanoseconds, or at least one burst of laser beam pulses, each pulse within the burst having a pulse width of 100 picoseconds or less (“the pulse width can be smaller or larger than 100 nanoseconds. For example, it can be 1 ns (nanosecond), 2 ns, 5 ns, 10 ns, 15 ns, 20 ns, and other values” [0070]), and 
a laser beam guiding assembly for directing the laser beam pulses from the laser source to irradiate the semiconductor material wafer to be singulated or scribed (see Fig. 7, showing optical system 302 [0073]), and 
a drive assembly for relatively moving the semiconductor material wafer and the irradiating laser beam pulses (“the workpiece holder may be controlled by the controller to move the workpiece” [0074]; this indicates the presence of a drive assembly for relatively moving a workpiece and the irradiating laser beam pulses), 
wherein the first set of laser beam pulses is used to form at least one singulation or scribe line in the semiconductor material wafer (see Fig. 2b; “FIG. 2b shows a schematic view of a silicon wafer showing multiple laser-drilled vias therein” [0040]; the definition of the verb “scribe” is “to make a mark” (www.dict.org); therefore, Murison’s disclosure of forming a plurality of vias in a wafer reads on the claimed language of “form[ing] a scribe line”), and the second set of laser beam pulses is used to perform post-processing of the at least one formed singulation or scribe line (Murison teaches wherein relatively long pulses can be used to increase processing speed, and relatively short pulses can be used in order to achieve a smooth processed area: “longer pulses with high pulse energy when drilling the intermediate part of the hole will result in high drilling speed" [0063]; "Changing to short pulses for the final 12 pulses in the series will result in a smooth round hole exit" [0063]; therefore, Murison’s disclosure of utilizing a set of final pulses to achieve a “smooth” region is considered ‘post-processing’; furthermore, the meaning of the term ‘post-processing’ is processing that is performed post/after another step; therefore, Murison’s disclosure of a second set of pulses reads on the claimed ‘post-processing,’ since the second set of pulses are applied after a first set of pulses).
Furthermore, the claimed limitation, “wherein the first set of laser beam pulses is used to form at least one singulation or scribe line in the semiconductor material wafer, and the second set of laser beam pulses is used to perform post-processing of the at least one formed singulation or scribe line,” is a functional limitation drawn toward the intended use or manner of operating the claimed apparatus. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.
Murison does not expressly disclose wherein the second set comprises at least one laser beam pulse having a pulse width of 100 picoseconds or less.
Yamamoto discloses a sequence of pulses comprising a first set of pulses followed by a second set of pulses, wherein the first set may comprise a relatively long pulse, and the second set may comprise a relatively short pulse. See Fig. 2A, which shows a first pulse (of a first set) with a pulse width of pw1, and a second pulse (of a second set) with a pulse width of pw2. “The pulse width values pw1 are generally in the nanosecond range, and the pulse width values for pw2 are generally in the picosecond to femtosecond range” [0062]. It is noted that one of ordinary skill in the art would understand that the picosecond range corresponds a pulse width on the order of 1 ps, 10 ps, or 100 ps, and the femtosecond range corresponds to a pulse width on the order of 1 fs, 10 fs, or 100 fs. A pulse width on the order of 1 ps, 10 ps, 1 fs , 10 fs, or 100 fs is a pulse width that is 100 picoseconds or less. These laser beam pulses are necessarily emitted utilizing a laser source.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second set comprises at least one laser beam pulse having a pulse width of 100 picoseconds or less. Yamamoto describes that by using a sequence of pulses comprising a first nanosecond pulse followed by a picosecond (or femtosecond) pulse, “[t]he positive aspect of any changes in the material caused by the prior laser pulse is kept, but the negative aspect of any changes is corrected by the next pulse,” and “[b]y choosing separation time and pulse widths and energies of successive nanosecond and picosecond pulses properly, a picosecond pulse removes the liquid layer induced by the prior nanosecond second pulse, reducing heat affected zone” [0073].

Regarding claim 18, the combination of Murison / Yamamoto discloses the invention of claim 1 as described in the rejection of claim 1. While Murison does not expressly disclose wherein the second set removes part or all of the damage created by the first set during the singulating or scribing, Murison does state, “material melted by a longer pulse in a slower thermal interaction with the material may be more prone to splattering onto the surface near the entrance hole thereby forming excessive residue or debris. Similarly, short laser pulses can often achieve smoother side walls in a hole” [0058]. Furthermore, regarding the claimed limitation, “wherein the second set removes part or all of the damage created by the first set during the singulating or scribing,” the courts have held that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2111.04-I.

Regarding claim 19, the combination of Murison / Yamamoto discloses the invention of claim 17 as described in the rejection of claim 17. While Murison does not expressly disclose wherein the second set removes part or all of the damage created by the first set during the singulating or scribing, Murison does state, “material melted by a longer pulse in a slower thermal interaction with the material may be more prone to splattering onto the surface near the entrance hole thereby forming excessive residue or debris. Similarly, short laser pulses can often achieve smoother side walls in a hole” [0058]. Furthermore, the limitation, “wherein the second set removes part or all of the damage created by the first set during the singulating or scribing,” is a functional limitation drawn toward the intended use or manner of operating the claimed apparatus. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. MPEP § 2114.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murison / Yamamoto in view of Riesse et al. (US 2017/0066079).
Regarding claim 4, Murison discloses wherein the first set comprises a plurality of bursts of laser beam pulses (Fig. 4: two or more pulses in S3a can be considered a burst of laser beam pulses, and two or more pulses in S3b can be considered another burst of laser beam pulses; as such, the claimed plurality of bursts of laser beam pulses can be considered as a burst of two pulses from S3a (one burst) and a burst of two pulses from S3b (another burst), and the claim 1 limitation ‘at least one laser beam pulse’ of the first set can be considered one other pulse of S3a or one other pulse of S3b; the inter-burst spacing, L1, is described as follows: “The time interval L1 between the first sub-series "S3a" and the second sub-series "S3b" could have a value less than either T1 or T2 or T3, a value equal to T1 or T2 or T3, or a value greater than T1 or T2 or T3” [0062]; “The selection of values E1, E2, L1, T1, T2 may be predetermined to optimize certain important properties of the hole as well as the speed of drilling the hole” [0011]). 
Murison does not expressly disclose wherein an inter-burst spacing is in the range from 0.1 to 100 nanoseconds.
Riesse is directed toward an apparatus that performs laser processing using bursts of picosecond pulses. Riesse discloses wherein an inter-burst spacing is in the range from 0.1 to 100 nanoseconds (“temporal burst-to-burst spacings in the region of 10-3 to 10-7 seconds” [0036]; 10-7 seconds is equal to 100 nanoseconds).
Therefore, given Murison’s disclosure that the inter-burst spacing can be selected to optimize desired properties of the region to be processed, and given Riesse’s disclosure that an inter-burst spacing of 100 ns is a known inter-burst spacing, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an inter-burst spacing is in the range from 0.1 to 100 nanoseconds. This is the application of a known inter-burst spacing, applied to a known method of laser processing an object, to achieve the predictable result of an object that is scribed as desired.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murison / Yamamoto in view of Marjanovic et al. (US 2015/0166395).
Regarding claim 8, Murison does not expressly disclose wherein each sequence comprises the at least one burst of laser beam pulses of the first set followed by the at least one laser beam pulse of the second set, with the gap between the at least one burst of laser beam pulses of the first set and the at least one laser beam pulse of the second set being at least 100 ps. However, Murison discloses a first set of pulses (for example, S1a, S2a, S3a or S3b, S4b, as described in the rejection of claim 1) followed by the at least one laser beam pulse of the second set (for example, S1b, S2b, S3b or S3c, S4b, as described in the rejection of claim 1). Additionally, Yamamoto discloses a second set of pulses, wherein the second set the second set may comprise a relatively short pulse (please see the rejection of claim 1). 
Marjanovic is directed toward a method for rapid laser drilling of holes [Title]. Marjanovic discloses a sequence comprising at least one burst of laser beam pulses, each pulse within the burst having a pulse width of 100 picoseconds or less (“the pulse duration can be in a range of between greater than about 5 picoseconds and less than about 100 picoseconds,” and “[t]he pulses can be produced in bursts of at least two pulses” [0075]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each sequence comprises the at least one burst of laser beam pulses of the first set followed by the at least one laser beam pulse of the second set, with the gap between the at least one burst of laser beam pulses of the first set and the at least one laser beam pulse of the second set being at least 100 ps. Marjanovic describes an advantage of using a burst of picosecond pulses as follows: “In contrast with the use of single pulses spaced apart in time by the repetition rate of the laser, the use of a burst sequence that spreads the laser energy over a rapid sequence of sub-pulses (that comprise a burst) allows access to larger timescales of high intensity interaction with the material than is possible with single-pulse lasers,” and, “with a burst pulse laser, the intensity during each sub-pulse can remain very high,” such that ultimately, “adjustment of multiple pulses within a burst thus allows manipulation of time-scale of the laser-material interaction in ways that can facilitate greater or lesser light interaction with a pre-existing plasma plume, greater or lesser light-material interaction with atoms and molecules that have been pre-excited by an initial or previous laser pulse” [0107].

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. Applicant’s arguments are substantially the same as those presented in Applicant’s remarks filed 11/29/2021. Examiner responded to those arguments in the advisory action dated 1/12/2022. Additionally, new grounds of rejection are made in view of Applicant’s amendments and newly-found prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761